Title: To Benjamin Franklin from Philip Mazzei, 19 August 1780
From: Mazzei, Philip
To: Franklin, Benjamin


Sir,Genoa, August 19th. 1780.
The bearer of this will be my noble friend Mr. Celesia, whom you will probably remember, as he was Minister of this Republick in London from the year 55 to 60, & in consequence of his superiour talents must have been well acquainted with several of your worthy friends there. He is esteemed here for what he really is, an ornament to his Country, & his opinion is greedily sought for in the most important affairs of the State. He intends to pass a few weeks, perhaps 2. months in Paris. In giving him this letter to you I have in view not only your mutual satisfaction in conversing with each other, but likewise our publick interest. Such people ought to be candidly informed with the situation of our affairs, especially as the enemies are so industrious in spreading false reports to our prejudice. He will be able to inform you, that I have not been idle in my endeavours to confute them. I shall set out for Florence in a few days, & would be much obliged to you for the favour of a letter, as soon as convenient, to inform me of such things as may be apt to dispose the minds of the People there, & especially of the Sovereign, in our favour. I have the honour to be with respect & esteem, Sir, Your Excellcy’s: most Obedt. & most humble Servant
Philip Mazzei

P.S. I wish that my letters may be given to Mr. Favi to be sent under cover for greater security.
